Exhibit 10.4


FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT BY AND BETWEEN
FEDFIRST FINANCIAL CORPORATION, FIRST FEDERAL SAVINGS BANK AND
ROBERT C. BARRY, JR.




This Amendment to the Employment Agreement between FEDFIRST FINANCIAL
CORPORATION (the “Company”), FIRST FEDERAL SAVINGS BANK (the “Bank”)
(collectively referred to herein as the “Employer”) and ROBERT C. BARRY, JR.
(“Executive”) is entered into as of December 23, 2008.
 
WHEREAS, Executive and the Employer previously entered into an Employment
Agreement  dated as of March 22, 2006 (the “Agreement”); and
 
WHEREAS, Executive and the Employer desire to amend the Agreement to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Agreement by adding the following new Section 25:


“25.           Application of Section 409A


(i)       Executive will be deemed to have a termination of employment for
purposes of determining the timing of any payments that are classified as
deferred compensation only upon a “separation from service” within the meaning
of Section 409A.
 
(ii)      If at the time of Executive’s separation from service, (a) Executive
is a “specified employee” (within the meaning of Section 409A and using the
methodology selected by the Employer) and (b) the Employer makes a good faith
determination that an amount payable or the benefits to be provided hereunder
constitutes deferred compensation (within the meaning of Section 409A), the
payment of which is required to be delayed pursuant to the six-month delay
rule of Section 409A in order to avoid taxes or penalties under Section 409A,
then the Employer will not pay the entire amount on the otherwise scheduled
payment date but will instead pay on the scheduled payment date the maximum
amount permissible in order to comply with Section 409A (i.e., any amount that
satisfies an exception under the Section 409A rules from being categorized as
deferred compensation) and will pay the remaining amount (if any) in a lump sum
on the first business day after such six month period. 
  
(iii)     To the extent Executive would be subject to an additional 20% tax
imposed on certain deferred compensation arrangements pursuant to Section 409A
as a result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such tax and the
parties shall promptly execute any amendment reasonably necessary to implement
this Section 25.  Executive and the Employer agree to cooperate to make such
amendment to the terms of this Agreement as may be necessary to avoid the
imposition of penalties and taxes under Section 409A; provided, however, that
Executive agrees that any such amendment shall provide Executive with
economically equivalent payments and benefits, and Executive agrees that any
such amendment will not materially increase the cost to, or liability of, the
Employer with respect to any payment.
 
 
 

--------------------------------------------------------------------------------

 

 
(iv)           For purposes of the this Agreement, Section 409A shall refer to
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and any other authoritative guidance issued thereunder.”


Except as expressly provided herein, the terms and conditions of the Agreement
shall remain in full force and effect and shall be binding on the parties hereto
until the expiration of the term of the Agreement.  Effectiveness of this
Amendment to the Agreement shall be conditioned upon approval by the Employer’s
Boards of Directors (or the appropriate committees thereof), and this Amendment
to the Employment Agreement shall become effective on the later of date of such
approval and execution by both parties hereto.


IN WITNESS WHEREOF, the parties have duly executed and delivered this First
Amendment to the Agreement, as of the day and year first above written.
 



    FEDFIRST FINANCIAL CORPORATION      
 
       
 
 
By:
/s/ Patrick G. O’Brien
     
 
    Title: 
Corporate Secretary



 



    FIRST FEDERAL SAVINGS BANK      
 
       
 
 
By:
/s/ Patrick G. O’Brien
     
 
    Title: 
Corporate Secretary

 
 


 
 
/s/ Robert C. Barry, Jr.
    ROBERT C. BARRY, JR.      
 

 

--------------------------------------------------------------------------------